Case 18-13346-KHK         Doc 26      Filed 02/12/19 Entered 02/12/19 11:31:46       Desc Main
                                      Document     Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

   In re:                                   )
                                            )
   Clint Allen Draper                       )           Case No. 18-13346-KHK
                                            )           Chapter 13
                             Debtor         )

                        WITHDRAWAL OF OBJECTION TO CLAIM

            Debtor, by Counsel, asks the Clerk of the United States Bankruptcy Court for

   the Eastern District of Virginia, Alexandria Division, to please withdraw his Objection

   to Claim No. 3 filed on January 28, 2019 by the Prince William County Office of

   Housing and Community Development (PWC). PWC has now filed an amended Proof

   of Claim which resolves the Debtor’s Objection.

                                                 Clint Allen Draper


                                                 By: /s/Robert B. Easterling
                                                 Robert B. Easterling, VSB#15552
                                                 Counsel for Debtor




   Robert B. Easterling, VSB #15552
   2217 Princess Anne Street, Suite 100-2
   Fredericksburg, VA 22401-3359
   (540) 373-5030
   (540) 373-5234 facsimile
   eastlaw@easterlinglaw.com
   Counsel for Debtor
Case 18-13346-KHK       Doc 26    Filed 02/12/19 Entered 02/12/19 11:31:46              Desc Main
                                  Document     Page 2 of 2




                                     Certificate of Service

            I hereby certify that on this 12th day of February, 2019, a true and exact copy of
   the foregoing Withdrawal of Objection to Claim was forwarded via electronic means or
   by first class mail, postage prepaid to the following parties.

                                  PWC OHCD
                                  c/o Bernadette S. Peele
                                  1 County Complex Court, Suite 240
                                  Prince William, VA 22192

                                  PWC OHCD
                                  c/o Carolyn Pruitt Desai
                                  Assistant County Attorney
                                  Prince William County Attorney’s Office
                                  1 County Complex Court, Suite 240
                                  Prince William, VA 22192

                                  Thomas P. Gorman
                                  Chapter 13 Trustee
                                  300 North Washington Street, Suite 400
                                  Alexandria, VA 22314

                                  United States Trustee, Region 4
                                  115 S. Union Street, Suite 210
                                  Alexandria, VA 22314

                                  Clint Allen Draper
                                  2753 Patrick Henry Drive
                                  Woodbridge, VA 22191


                                  /s/Robert B. Easterling__________________
                                  Robert B. Easterling
